Title: To James Madison from Sylvanus Bourne, 10 July 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir.
						Amsterdam July 10th. 1801.
					
					I have some letters by last post from Paris (tho’ not Official) which mention that an 

Exchange of the Ratification of the Treaty had not then taken place but was expected to be 

done Shortly.
					The affairs of Egypt yet remain in a very uncertain State & we have no very late 

Accounts from thence which can be relied on as authentic.
					Portugal it seems has come to an arrangement with Spain but it is said that the 

Consul of France has not seen proper as yet to give his Assent to it.  Some difficulties seem 

also to have arisen between the Consul & the Pope on the Subject of eclesiastick 

arrangements which the latter is desirous to make for the consolidation of his Government.
					The Affairs of the North with GB appear to be in a train of Settlement—but the 

King of Prussia has not yet consented to evacuate Hanover.  The knotty subject of 

indemnities presented by the treaty of Luneville it is believed will be accomplished with 

more ease than was at first expected.  Gantheaumes Squadron is expected by the latest Accot. to have been at Messina in Sicily their destination still unknown as is 

that of the small fleet which lately sailed from Havre.
					Great preparations are said to be making in all the Ports of France for an 

important expedition, but I regard it as a political maneuver to have an affect on the 

existing negotiations between France & England—from which many persons anticipate the 

happy event of peace but I have yet doubts it is near.  In sentiments of great Respect I 

am Sir Yr Ob Servt.
					
						S. Bourne
					
					
						The inclosed paper of this date contains an interesting Estimate of the Revenue & 

Expenditures of G.B. by Mr. Tierney.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
